367 Pa. 493 (1951)
Moodie
v.
Westinghouse Electric Corporation, Appellant.
Supreme Court of Pennsylvania.
Argued April 13, 1951.
May 21, 1951.
Before STERN, STEARNE, JONES, LADNER and CHIDSEY, JJ.
*503 J.B.H. Carter, with him Guy W. Rogers, Jr. and Evans, Bayard & Frick, for appellant.
James F. Masterson, with him G. Fred DiBona, for appellee.
OPINION PER CURIAM, May 21, 1951:
The question of the defendant's negligence is indeed a close one. But, a majority of the members of the court who heard the argument of this appeal are of the opinion that the case could not properly have been taken from the jury. Consequently, the learned court below was correct in refusing the defendant's motion for judgment n.o.v. The judgment for the plaintiff is affirmed on the opinion of Judge GUERIN for the court en banc.
Judgment affirmed.